Title: To George Washington from Jonathan Forman, 22 December 1782
From: Forman, Jonathan
To: Washington, George


                        

                             Decemr 22d 1782
                        
                        On fryday the 6th inst. I received Your Excellency’s instructions, with the first Jersey Regiment for the
                            different posts on the Croton and those of Stony & Verplanks Points.
                        I detachd the Regiment in the following manner, one Company to Stony Point, one to Verplanks Point, Capt.
                            Dayton with three companies to the neighbourhood of the New bridge, Captain Pratt with three companies in the vicinity of
                                Pines Bridge—These Six companies extending their patroles in front and toward each other as far as
                            possible, it being impractible to keep up a proper line of communication, with the two posts from the distance; which is
                            at least eight miles, and the river easily forded at four passes which are very frequently used by plundering parties from
                            the neighbourhood of Crompon, who under cover of detecting trade, & preventing supplies going to the Enemy avoid
                            the guards, and indiscriminately plunder the inhabitants near the lines, of every species of property, and abuse their
                            persons without regard to sexes—I immediately on receiving the information I visited the several posts and gave orders for
                            apprehending, and confining all armed parties that were found below the Croton without written permission from myself. The
                            ninth company which I posted near Bedford, with directions frequently to change their position, could not so immediately act
                            with the others being five miles on the opposite side the river were only able to extend their patroles a few miles in
                            front and on their left for their own security and preventing supplies going in from the eastward.
                        On my arrival at Pines Bridge the 14th Instant I found the Officers under some embarrassment, one of them having been taken a few hours before by a Magistrate’s warrent (which Gentlemen in general rather connive at than attempt to put a stop to these inequalities) occasionied by an obdience to my orders of the 12th relative to parties having dissmiss’d the Civil Officer I proceeded to the post near Bedford and had complaints of the same nature with respect to private parties tho not in as great a degree.
                        
                        There are stationed on the Croton for the different posts Six Guides, five of which have only been employed
                            during my tour, the Officer who was at Bedford being accompanied with the country—a part if not the whole of these keep
                            each two horses and are not employed more than once in ten days, except when they forage which each procure for himself and
                            certifies for. 11th a Flagg of truce arrived from Genl Musgrave which is detained at Croton ferry.
                            On the 15th permitted a party to go on the line of the Enemy for the purposes mentioned in my letter to your Excellency of
                            the 11th which was unanswered the person depended on for this purpose not being expected to return untill the 22d—The
                            party brought in with them two wood cutters from near Kingsbridge, the one of them a Soldier of Delancy’s corps; both sent
                            to the Provost.
                        The enclosed returns of Stony & Verplancks Points are made chiefly from an examination of the Stores,
                            which may disagree from former returns, they being chiefly copies of long standing.
                        On fryday the 21st was releived by the 1st Massachusetts Regiment under the Command of Major Pittengale to
                            whom I delivered your Excellencys instructions, and gave every information in my power that regards the different posts.
                        
                            Jona. Forman
                            Major Commsy 1st J. Regt

                        
                    